THIRD AMENDMENT TO THE
RUBY TUESDAY, INC. STOCK INCENTIVE


AND DEFERRED COMPENSATION PLAN FOR DIRECTORS

        THIS THIRD AMENDMENT is made this 30th day of September, 1996, by Ruby
Tuesday, Inc., a corporation duly organized and existing under the laws of the
State of Georgia (hereinafter called the “Company”).

        WITNESSETH:

        WHEREAS, the Company maintains the Ruby Tuesday, Inc. Stock Incentive
and Deferred Compensation Plan for Directors, which is currently maintained
under an amended and restated indenture which became effective as of September
28, 1994 (the “Plan”); and

        WHEREAS, the Company desires to amend the Plan to no longer grant
Restricted Stock Awards of 5,000 shares to those newly elected to the Board of
Directors and to facilitate compliance with new short-swing profits liability
rules; and

        WHEREAS, the Board of Directors of the Company has duly approved and
authorized this amendment to the Plan;

        NOW, THEREFORE, the Company does hereby amend the Plan, as follows:

    1.        Effective June 26, 1996, by adding to the end of Section 3.1 the
following:

--------------------------------------------------------------------------------

  “Notwithstanding the preceding, no Restricted Stock Awards shall be made to
anyone who is first elected to the Board of Directors on or after June 26,
1996.”


2.  

Effective for common stock issued on or after November 1, 1996, pursuant to
Section 6.2, by deleting the second sentence thereof in its entirety and by
substituting therefor:


  “Any Stock issued to a Participant pursuant to this Section 6.2 may not be
transferred within three (3) years of the date of purchase, unless the Committee
waives this restriction, in which case a waiver may not occur prior to the
six-month anniversary of the date of the Stock issuance, unless the Committee is
satisfied that the earlier waiver will not trigger recovery of short-swing
profits under Section 16 of the Exchange Act.”


        Except as specifically amended hereby, the Plan shall remain in full
force and effect as prior to the adoption of this Third Amendment.

        IN WITNESS WHEREOF, the Company has caused this Third Amendment to be
executed on the day and year first above written.

RUBY TUESDAY, INC. By: /s/ Samuel E. Beall, III Title: Chairman and Chief
Executive Officer

ATTEST:

By: /s/ Philip G. Hunt

Title: Secretary

[CORPORATE SEAL]

